Citation Nr: 1612608	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for purposes of Dependency and Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  The Veteran served in Vietnam. The Veteran died in April 2008.  The appellant claims as the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Board remanded the case for further development.  

The Board has reviewed the records contained in the Veteran's Virtual VA file and Veterans Benefits Management System (VBMS) and has considered them below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In a Board remand of October 2013 the AMC was requested to obtain a VA medical opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's glioblastoma or hypertension had its clinical onset during service, within the one year presumptive period, or is related to any in-service disease, event, or injury.

Pursuant to the Board remand, an opinion was obtained in October 2014.  In regards to the hypertension, the examiner opined that "[t]here is no evidence of hypertension in service; BP upon discharge was 110/60 and no visit notes suggesting elevated BPs.  There are no records available within 1 year of service for review.  There is no suggestion in available records that his chronic hypertension had an early onset at age 25-26 (ages at discharge and within one year)."

Upon review of the opinion above, the Board finds that the examiner did not fully provide the opinion requested.  Indeed, while the examiner provided an opinion as to whether hypertension had a clinical onset in service or within the one year presumptive period, she did not provide an opinion as to whether hypertension is related to any in-service disease, event, or injury as was requested by the Board.  Therefore, the Board finds that there has not been full compliance with the October 2013 Board remand and the case must be remanded once again.

Accordingly, the case is REMANDED for the following action:

1. Return the claim file to the examiner who provided the October 2014 VA medical opinion and request that an addendum opinion be provided.  The examiner should provide an opinion as to whether hypertension is related to any in-service disease, event, or injury.  A complete rationale for any opinion rendered must be provided.  


2. The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




